DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Response to Arguments


In view of the amendments, the 35 USC 112(b), rejection of claims 12-13, 17-18 and 20, have been withdrawn.
Applicant's arguments filed 04 August, 2022 have been fully considered but they are not persuasive.
Applicant argues in essence that, the cited Prior Art, namely, Liu et al. (USPAP       2017/0337,329), do not teach, “Liu's learned model are not text, not words, and therefore, do not constitute the "natural language description of the medical image" as recited by claims 1, 11, and 19”.
Examiner respectfully disagrees, in which, Liu et al. teach natural language description of the medical image (Please note, paragraph 0045. As indicated the reasoning algorithm then outputs a natural language report describing the image data. Note that the report includes certain words or phrases that are highlighted by boxes. Such highlighting maybe used to draw a clinician's attention to important information and allow the report to be quickly parsed. Additionally, in some embodiments these words are phrased to important information in the input dataset. For example, the phrase “small cysts” is highlighted in the report shown in FIG. 6. In this case, a user clicking on the phrase may cause the computer displaying the report to retrieve and display one or more images that show the cysts. In this way, it should be understood that the output report is interactive and allows the user to review not only the conclusions presented in the report, but also the basis for those conclusions). 
Furthermore, Applicant argues in essence that the cited Prior Art, namely, Liu et al., do not address, "automatically determine keywords from the natural language description of the medical image," and "generate the report describing the medical image of the patient based on the keywords," as recited by claims 1, 11, and 19”.
Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention. In this regard, Examiner directs your attention to paragraph 0004. As indicated a method for automatically generating a radiology report includes a computer receiving an input dataset comprising a plurality of multidimensional patient images and patient information and parsing the input dataset using learned models to determine a clinical domain and relevant image annotations.









Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-12, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (USPAP       2017/0337,329), hereinafter, “Liu”.

            Regarding claim 1, Liu recites, a communication interface (Please note, figure 1, block 125), configured to receive the medical image acquired by an image acquisition device (Please note, figure 1, block 120-medical image database- as well as paragraph 0029, image acquisition devices); and at least one processor, configured to: generate a natural language description of the medical image as a direct output of a learning network applied to the medical image (Please note, figure 1, block 110, figure 3d and paragraphs 0037-0038. As indicated the Image Processing Module 110D training image parsing models and uses these models to determine domain, modality and annotations. During offline processing, the Image Processing Module 110D determines what is the optimal algorithm or optimal way to sequentially determine the annotation values (scalable to large number of annotations, and includes for example: determining the domain, image type, etc.). Here, the input is the annotated images/non-image patient information and output is one or more optimal (hierarchical) image parsing models. Examples of image parsing models that may be generated by the Image Processing Module 110D include, without limitation, discriminative classifiers (probabilistic boosting trees (PBT), marginal space learning (MSL), marginal space deep learning (MSDL), neural networks (NN), etc.), regression models, hierarchical models, statistical shape models, probabilistic graphical models, etc. Examples of methods that learn and represent the hierarchical structure of complex domains, include reinforcement learning, recurrent neural networks (RNN), deep Q-learning, statistical modeling, etc. During online processing, the Image Processing Module 110D scans the input image to determine the annotation values using the trained image parsing models. The annotation values output by the Image Processing Module 110D may be represented, in a completed annotation table (including domain, image type, etc.)); automatically determine keywords from the natural language description of the medical image (Please note, paragraph 0004. As indicated a method for automatically generating a radiology report includes a computer receiving an input dataset comprising a plurality of multidimensional patient images and patient information and parsing the input dataset using learned models to determine a clinical domain and relevant image annotations); generate the report describing the medical image of the patient based on the keywords and provide the report for display (Please note, figures 4-7).  
               Regarding claim 2, Liu recites, wherein the learning network comprises a convolutional neural network and a recursive neural network connected in series, wherein the convolutional neural network is configured to extract image features from the medical image and the recursive neural network is configured to generate the natural language description of the medical image based on the extracted image features (Please note, paragraph 0037. As indicated examples of image parsing models that may be generated by the Image Processing Module 110D include, without limitation, discriminative classifiers (probabilistic boosting trees (PBT), marginal space learning (MSL), marginal space deep learning (MSDL), neural networks (NN), etc.), regression models, hierarchical models, statistical shape models, probabilistic graphical models, etc. Examples of methods that learn and represent the hierarchical structure of complex domains, include reinforcement learning, recurrent neural networks (RNN), deep Q-learning, statistical modeling, etc.).
            Regarding claim 4, Liu recites, receiving a keyword selection among the keywords and generating the report based on the keyword selection (Please note, paragraph 0035. As indicated the Rules Module 110B selects the clinical domain report template and apply corresponding rules to fill the template with clinical reports concept values (online). Thus, given the annotation values, the Rules Module 110B uses the scriptable rules generated offline to select the clinical report template and generate the values for associated clinical report concepts. The online inputs to the Rules Module 110B comprise the filled annotation table, scriptable rules, report templates, and clinical report concepts. The output is the clinical report template filled with concept values).
            Regarding claim 5, Liu recites, wherein the keyword selection is made by a user through a voice input, an annotation, or a text input (Please note, paragraph 0043. As indicated a template is selected and filled using corresponding scriptable rules).
            Regarding claim 6, Liu recites, receiving a selection of a region of interest in the medical image and automatically update the report to describe the selected region of interest based on the learning network (Please note, paragraph 0004. As indicated a computer-implemented method for automatically generating a radiology report includes a computer receiving an input dataset comprising a plurality of multidimensional patient images and patient information and parsing the input dataset using learned models to determine a clinical domain and relevant image annotations).
            Regarding claim 7, Liu recites, receiving a selection of a view of the medical image and automatically updating the report to describe the selected view based on the learning network (Please note, figure 5 in correlation to paragraph 0044. As indicated images acquired for suspicions of one disease can also be automatically processed to rule-out the presence of other diseases, in order to provide more value through comprehensive screening. In the example of figure 5, images are first parsed with learned models to determine domain/modality annotations. The annotations are then used to select a template and fill it with corresponding scriptable rules. Using the filled report template as a guide, images without radiologic findings are flagged).
            Regarding claim 10, Liu recites, a display configured to display the report with the medical image, wherein the display includes a touchscreen configured to receive a user interaction with the medical image (Please note, paragraph 0004. As indicated the natural language radiology report may then provide an explanation of a clinical finding relevant to the clinical study and one or more image features corresponding to the clinical finding. Once generated, the natural language radiology report may be presented in an interactive graphical user interface which allows a user to retrieve images depicting the one or more image features via activation of one or more links embedded in the natural language radiology report).
            Regarding claims 11-12, analysis similar to those presented for claims 1-2, respectively, are applicable.
            Regarding claim 14, analysis similar to those presented for claims 4-5, are applicable.
            Regarding claims 15-16, analysis similar to those presented for claims 6-7, respectively, are applicable.
            Regarding claims 19-20, analysis similar to those presented for claims 1-2, respectively, are applicable.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPAP       2017/0337,329), hereinafter, “Liu”, in view of Yang et al. (USPAP       2018/0373,985), hereinafter, “Yang”.
                  Regarding claim 8 Liu recites, a communication interface (Please note, figure 1, block 125), configured to receive the medical image acquired by an image acquisition device (Please note, figure 1, block 120-medical image database- as well as paragraph 0029, image acquisition devices); and at least one processor, configured to: generate a natural language description of the medical image as a direct output of a learning network applied to the medical image (Please note, figure 1, block 110, figure 3d and paragraphs 0037-0038. As indicated the Image Processing Module 110D training image parsing models and uses these models to determine domain, modality and annotations. During offline processing, the Image Processing Module 110D determines what is the optimal algorithm or optimal way to sequentially determine the annotation values (scalable to large number of annotations, and includes for example: determining the domain, image type, etc.). Here, the input is the annotated images/non-image patient information and output is one or more optimal (hierarchical) image parsing models. Examples of image parsing models that may be generated by the Image Processing Module 110D include, without limitation, discriminative classifiers (probabilistic boosting trees (PBT), marginal space learning (MSL), marginal space deep learning (MSDL), neural networks (NN), etc.), regression models, hierarchical models, statistical shape models, probabilistic graphical models, etc. Examples of methods that learn and represent the hierarchical structure of complex domains, include reinforcement learning, recurrent neural networks (RNN), deep Q-learning, statistical modeling, etc. During online processing, the Image Processing Module 110D scans the input image to determine the annotation values using the trained image parsing models. The annotation values output by the Image Processing Module 110D may be represented, in a completed annotation table (including domain, image type, etc.)); automatically determine keywords from the natural language description of the medical image (Please note, paragraph 0004. As indicated a method for automatically generating a radiology report includes a computer receiving an input dataset comprising a plurality of multidimensional patient images and patient information and parsing the input dataset using learned models to determine a clinical domain and relevant image annotations); generate the report describing the medical image of the patient based on the keywords and provide the report for display (Please note, figures 4-7). 
                  Liu does not expressly teach, wherein the convolutional neural network comprises a VGG16/19 CNN network or a Densenet CNN network.
                  Yang teaches, wherein the convolutional neural network comprises a VGG16/19 CNN network or a Densenet CNN network. (Please note, paragraph 0043. As indicated a layer of CNNs such as ResNet and DenseNet with convolutional and global average pooling layers).
        Liu & Yang are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this Densenet CNN network operation of Yang in Liu’s invention.
        The suggestion/motivation for doing so would have been as indicated paragraph n0043, “to produce the visual sequence learning neural network model”
                   Therefore, it would have been obvious to combine Yang with Liu to obtain the invention as specified in claim 8.
                   Regarding claim 9, Yang recites, wherein the recursive neural network comprises at least one of a long short-term memory (LSTM) or a gate recurrent unit (GRU) (Please note, paragraph 0027. As indicated for recurrent layers such as a long short term memory (LSTM) or gated recurrent unit (GRU), values for the multiple input-to-hidden states corresponding to multiple gating functions may be initialized to individual values based on the feedforward weights).
                 Regarding claims 17-18, analysis similar to those presented for claims 8-9, respectively, are applicable.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the learning network further comprises an attention layer in between the convolutional neural network and the recursive neural network, wherein the attention layer is configured to assign weights to the image features, wherein the recursive neural network is configured to generate the natural language description of the medical image based on the extracted image features respectively weighted by the weights.




Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, May 2, 2022